Citation Nr: 1218916	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO. 06-34 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).

2. Entitlement to an initial rating in excess of 30 percent for a major depressive disorder and somatoform disorder.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to August 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, by which the RO denied the Veteran's claim for a TDIU.

The Virtual VA paperless claims processing system includes treatment records from the VA Medical Center (VAMC) in Salem, Virginia, dated from April 2006 to January 2012, as referenced in a March 2012 statement of the case issued by the RO.

The Veteran provided testimony at an April 2008 hearing before a Veterans Law Judge no longer at the Board, on the issues of entitlement to service connection for a chronic acquired psychiatric disorder and an increased rating for recurrent right lower thoracic pain of undetermined etiology.

In a January 2009 decision the Board denied entitlement to service connection for an acquired psychiatric disorder and remanded the claim for an increased rating for recurrent right lower thoracic pain of undetermined etiology.

In December 2009, the Board denied the Veteran's claim for an increased rating for recurrent right lower thoracic pain of undetermined etiology, and remanded the issue of entitlement to a TDIU to the Appeals Management Center (AMC) in Washington, D.C. The Board found the TDIU claim to be part of the increased rating claim and a required part of the adjudication of the Veteran's appeal. See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The undersigned Veterans Law Judge granted service connection for an acquired psychiatric disorder in a May 2011 Board decision, thus resolving that aspect of the Veteran's appeal decided by the Board in January 2009 but vacated and remanded to the Board by the Court of Appeals for Veterans Claims in March 2010.

The sole issue remaining for which a substantive appeal has been received is the Veteran's claim for a TDIU, which was remanded to the RO in the Board's decision and remand dated in May 2011 and again in December 2011.

In October 2011 the RO assigned an initial rating of 30 percent for the Veteran's major depressive disorder and somatoform disorder. In April 2012 a timely notice of disagreement with the initial rating of 30 percent was sent to the RO by the Veteran's representative, and then forwarded to the Board by the RO. See 38 U.S.C.A. § 7105. In light of the present procedural posture of this issue, the Board is obligated to remand the issue for proper development, to include issuance of a statement of the case. Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).
 
In addition, the April 2012 correspondence from the Veteran's attorney raised new claims for increased ratings for "service-connected disabilities." This included specific contentions with respect to the assigned ratings for service-connected disabilities of the thoracic area and right shoulder. These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. In addition, however, the issues will be referenced in the action paragraphs of this remand, as they are inextricably intertwined with the Veteran's claim for a TDIU. 	

The appeal is REMANDED to the Department of Veterans Affairs Regional Office. VA will notify the appellant if further action is required.




REMAND

The Veteran's claim for a TDIU must be remanded for adjudication of inextricably intertwined claims for higher disability ratings, as raised by the Veteran's representative in correspondence received by the RO and forwarded to the Board in April 2012.

As noted above, in April 2012 the Veteran's representative submitted a timely notice of disagreement with respect to the issue of entitlement to an initial rating in excess of 30 percent for major depressive disorder and somatoform disorder. The 30 percent rating was assigned in a rating decision dated in October 2011, and was assigned effective from June 14, 2006. This issue is inextricably intertwined with the Veteran's claim for a TDIU, particularly because a higher initial rating for the Veteran's service-connected psychiatric disability may result in the Veteran meeting the schedular criteria for a TDIU. See 38 C.F.R. § 4.16(a) (schedular criteria for TDIU); Gurley v. Peake, 528 F.3d 1322 (2008) (remand of inextricably intertwined claims warranted for reasons of judicial economy even in absence of administrative error).

Also in April 2012, the Veteran's representative raised claims for increased ratings for (i) right lower thoracic pain, etiology undetermined, with right shoulder drop and mild atrophy, and (ii) orthopedic impairment of the right shoulder. These matters are also inextricably intertwined with the Veteran's currently appealed claim for a TDIU.

In light of the above, the Board will defer adjudication of the claim for a TDIU until development and adjudication have been completed for the claims for a higher initial rating for psychiatric disability and increased ratings for right shoulder and right lower thoracic disability. Gurley v. Peake, 528 F.3d at 1322. 

In addition, the RO must seek to obtain any additional relevant records of medical treatment. This must include any relevant records of VA treatment from January 2012 forward. See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his service-connected disabilities for the period from June 2006 forward. 

After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies. 

The records sought must include all potentially relevant VA records of treatment for the period from January 2012 forward.

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

2. Conduct all necessary development and adjudication of the Veteran's claim for a higher initial rating for a major depressive disorder and somatoform disorder, currently evaluated as 30 percent disabling effective from June 24, 2006, and issue a statement of the case as to this issue. Provide the Veteran notice as to the requirements for filing a substantive appeal.

3. Conduct all necessary notice, development and adjudication of the claims raised by the Veteran's representative in April 2012 for (a) a rating in excess of 20 percent for right lower thoracic pain, recurrent, etiology undetermined with right shoulder drop and mild atrophy, and (b) a rating in excess of 20 percent for orthopedic impairment of the right shoulder associated with right lower thoracic pain, recurrent, etiology undetermined with right shoulder drop and mild atrophy. 

4. Readjudicate the claim for a TDIU. If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

